Opinion issued June 30, 2005














In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00929–CV




BARBARA RANEY INDIVIDUALLY AND D/B/A FIRST CALL
MORTUARY SERVICE, Appellant

V.

UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON,
ANATOMICAL BOARD OF STATE OF TEXAS, ALLEN TYLER, JR.
THOMAS COLLINS, M.D., RON ROLLER, INDIVIDUALLY AND D/B/A
GALVESTON MORTICIAN SERVICE, ANDREW PAYER, M.D.,
AGOSTINO PERNA, MOBILE MEDICAL TRAINING UNIT, INC.,
Appellees




On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 03CV0241A




MEMORANDUM OPINIONAppellant has failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure
of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Justice Keyes dissenting.